Title: From James Madison to Daniel Clark, 12 October 1803
From: Madison, James
To: Clark, Daniel


Sir.
Department of State, Octr. 12th. 1803.
Mr. Pichon, being desirous of forwarding to New-Orleans certain communications preparatory to the delivery of Louisiana to the United States, employs for that purpose the Bearer Mr. Landais, who will put this into your hands. I request the favor of you, not only to receive him with the attentions expected from your politeness, but to give any counsel or other proper aid in the discharge of his mission which may be requested. The interest which the United States have in every step leading to the execution of the Treaty of cession with France, has induced the sending of Mr. Lyon as a companion of Mr. Landais, who in case of any casualty to the latter, will take charge of Mr. Pichon’s dispatches. As a further provision for their safe arrival, the Post Office will contribute whatever facilities to the journey may depend on that Department, and instructions have been issued by Genl. Dearborn for a small escort thro’ the wilderness most subject to danger or interruption. My last intimated the dissatisfaction of Spain at the stipulated cession of Louisiana to the United States, and requested from you information on several points suggested by the possibility that some serious shape might be given to her opposition. The reality of her dislike is more & more disclosed; but there is no indication of a purpose to manifest it by force. Indications of that sort would perhaps first be seen on the Theatre where you are. Your last letter accompanied by the residuary answers to the questions sent you have been received. Your preceeding communications on the same subject had previously come safe to hand. The pains you have taken to collect this information, and the extent of the details composing it, entitle you to many thanks, and I am desired by the President to express his in particular to you. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   JM to Clark, 16 Sept. 1803.



   
   Clark to JM, 26 Aug. 1803.



   
   Clark to JM, 12, 17, and 18 Aug. 1803.


